Citation Nr: 0624504	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  The appellant is his widow.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

A motion to advance this case on the Board's docket was 
received by the Board in July 2005, and granted in August 
2006, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2005).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Pertinent regulations explicitly provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (2005).  
Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  In this case, the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death was last denied by the RO in 
April 1980.  The appellant was notified of this decision in 
May 1980, but she did not appeal.  Accordingly, that decision 
is final.  38 U.S.C.A. § 7105 (West 2002).  

The appellant's request to reopen her claim for entitlement 
to service connection for the cause of the veteran's death 
was received in April 2004.  Therefore, the current, amended 
regulation for claims to reopen a finally decided claim 
applies, as follows.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

However, the appellant and her representative were never 
notified of this regulation with regard to reopen her claim 
for entitlement to service connection for the cause of the 
veteran's death.  Instead, in May 2004, the RO provided the 
regulations for direct service connection, criteria that are 
appropriate for claims that have not yet been adjudicated, 
and for which the previous decisions were not final.

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must review the claims 
folder and ensure that all pertinent 
notice and duty to assist obligations 
have been satisfied.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005).  In this 
regard, the appellant and her 
representative must be provided a 
letter containing the regulations 
pertinent to VA's duties to notify and 
assist, to include the provisions of 
38 C.F.R. § 3.156(a) (2005), 
specifically told of the information or 
evidence she needs to submit to 
substantiate her claim, and informed of 
what evidence VA will obtain.  See 
Quartuccio, 16 Vet. App. at 183.  The 
RO must ensure that its efforts to 
obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.

2.  The RO must then review and 
readjudicate the issue on appeal under 
the provisions of 38 C.F.R. § 3.156(a).  
If the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case must be provided to the appellant 
and her representative, to include all 
relevant laws and regulations regarding 
claims to reopen finally decided 
claims.  After the appellant and her 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THIS CASE IS ADVANCED ON THE DOCKET.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


